—Judgment, Supreme Court, Bronx County (Philip Modesto, J.), entered July 19, 1993, which annulled respondent’s determination revoking petitioner’s liquor license, unanimously affirmed, without costs.
Respondent’s revocation of petitioner’s liquor license was properly annulled on the ground that respondent failed to meet its burden of proof that it gave petitioner notice of the hearing (see, Bernardo v Barrett, 87 AD2d 832, 833, affd 57 NY2d 1006). Respondent’s own papers show that the notice it prepared for petitioner’s principal was mailed to an incorrect address, and that the return receipt attached to the notice respondent mailed to petitioner’s premises was not signed by petitioner’s principal. The IAS Court also aptly found that respondent adduced no evidence to show that the person who signed the receipt was known to petitioner’s principal. Concur —Carro, J. P., Wallach, Rubin and Nardelli, JJ.